Citation Nr: 0930958	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, claimed as chronic obstructive pulmonary disease 
(COPD) and asthma. 

2.  Entitlement to a compensable rating for a left great toe 
fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to March 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and June 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, denied entitlement to a compensable rating for a 
fracture of the left great toe and found that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for COPD.  

Jurisdiction over the claims folders is currently held by the 
RO in Boston, Massachusetts.

The Veteran's appeal was previously before the Board in June 
2007 when the Board found that new and material evidence had 
been submitted to reopen the claim for service connection for 
a respiratory condition, and remanded the reopened claim and 
claim for increased rating for the left great toe disability 
for further development.  The case has been returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although jurisdiction over the Veteran's claims folders is 
currently held by the Boston RO, the Veteran is represented 
by the Texas Veterans Commission.  The record does not 
contain a VA Form 646 or any other indication that the claims 
folders were made available to the Veteran's representative 
prior to the cases' return to the Board.  

The VA Manual indicates that a Form 646 is not required for 
remanded appeals when new evidence is not submitted or the 
appeal was remanded by the Board solely for the assembly of 
medical records.  See VA Adjudication Manual M21-1 MR, Part 
I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this 
case, a Form 646 is required as additional evidence, 
consisting of numerous medical records from the Social 
Security Administration (SSA), were added to the record while 
the case was in remand status.  In addition, the Board's June 
2007 remand instructions were not limited to the procurement 
of medical records.  

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2008).  The United States Court 
of Appeals for the Federal Circuit has recently held that 
Veteran's have a property interest in VA benefits and 
constitutionally protected due process rights in the claims 
adjudication process.  Cushman v. Shinseki, No.2008-7129 
(Fed.Cir. Aug. 12, 2009).  Therefore, his representative, 
although located in a state different from that of the RO, 
should have an opportunity to review the new evidence added 
to the record and provide argument in response to the 
continued denial of the claims to reopen entitlement to 
service connection for a respiratory condition and 
entitlement to a compensable rating for a left great toe 
fracture.

The Board's June 2007 remand instructed that the Veteran 
should be provided notice that complied with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) with 
respect to his claim for an increased rating.  A VCAA notice 
letter was provided to the Veteran in June 2007, but this 
letter only provided notice pertaining to claims for service 
connection and information regarding the assignment of 
effective dates.  

The record shows that the Veteran failed without explanation 
to report for scheduled VA examinations in conjunction with 
his claims.  Under 38 C.F.R. § 3.655 (2008), where a Veteran 
fails without explanation to appear for necessary 
examinations scheduled in conjunction with a claim for 
increase; the claim will be denied.  If scheduled in 
conjunction with an original claim, the claim will be decided 
on the basis of the evidence of record.  Although 38 C.F.R. 
§ 3.655 was cited in the most recent supplemental statement 
of the case, the Veteran has not been advised of the specific 
provisions of the regulation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised of the 
provisions of 38 C.F.R. § 3.655.

2.  The AMC or RO should afford the 
Veteran's representative the opportunity 
to review the claims folders and complete 
VA Form 646 or equivalent, prior to 
recertifying the appeal to the Board.  If 
the representative cannot be contacted, 
the Veteran should be so notified to 
ensure that his due process rights are 
protected. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

